DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 4/6/21.
Status of claims
 Claim 16 is cancelled. Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/20.
Applicant’s election of species “amodimethicone” drawn to amino-functional silicone in the reply filed on 9/28/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/20.
Applicants are notified that amodimethicone is different from amodimethicone/ morpholino methyl silsesquioxane copolymer. 
Claims 1-4, 6-13 and 17-19 are examined in the application and the generic claim is examined to the extent that it reads on “amodimethicone” drawn to amino-functional silicone.
The following rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2009/0176676 (‘676) and US 2019/0091119 (‘119).
The effective filing date of instant application is 9/30/16 and the effective filing date of US 2019/0091119 (‘119) is 4/22/16 and thus US ‘119 is a competent reference.

The difference between US ‘676 and instant application is it does not teach the claimed ingredient a) drawn to alpha-substituted aldehyde, succinimidyl esters and chelating agents.
US ‘119 teaches a method for combatting color loss from dyed hair with compositions comprising hydroxy substituted aldehydes ( abstract) and at ¶ [0030] teaches compositions in the 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of US ‘676 under example 41 add the cationic cellulose polymers or cationic guar derivatives exemplified in US ‘676 and add to example 41 hydroxy substituted aldehydes, succinimidyl esters, chelating agents all taught by US ‘119 with the reasonable expectation of success that the modified shampoo compositions are not only useful for cleansing the hair but also protect color loss from dyed hair which is very beneficial to the consumer. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive. 
Appliocants argue that US’676  at ¶ [0046] discloses that the amine functional silicone has less than about 0.5% nitrogen by weight of the amino silicone, more preferably less than 
In response to the above argument, the expression “above about  0.4 meq/g” overlaps with less than about “ 0.5% nitrogen “ by weight taught by US ‘676. Additionally the species claimed and the species taught by US ‘676 is same which “amodimethicone” (emphasis added) is. 
Applicants attention is drawn to example 1-6 in the instant specification drawn to hair conditioner which exemplifies “ amodimethicone” and the same “amodimethicone” is exemplified in example 41 of US ‘676. Thus US ‘676 does not teach away having higher levels of amine functional group argued by applicants with respect to US ‘676.
Applicants argue that The Office relies on US ‘119 for the disclosure of a hydroxyl-substituted aldehyde and US ‘119 fails to disclose an amino-functional silicone having an amine value above about 0.4 meq/g therefore US ‘119, fails to cure the deficiencies noted above with respect to US ‘676 and claim 1 of the instant application.
In response to the above argument,  admitted by applicants US ‘119 is relied for hydroxyl-substituted aldehyde and as explained above US ‘676 exemplifies the same amodimethicone exemplified in the instant application and US ‘676  teaches less than about “ 0.5% nitrogen “ by weight and the values between 0.4-0.5 reads on claimed “above about  0.4 meq/g”.



One of 	ordinary skill in the  hair care art would certainly be motivated to modify  the composition of US ‘676 under example 41  by adding the cationic cellulose polymers or cationic guar derivatives exemplified in US ‘676 and add to example 41, hydroxy substituted aldehydes, succinimidyl esters, chelating agents all taught by US ‘119 with the reasonable expectation of success that the modified shampoo compositions are not only useful for cleansing the hair but also protect color loss from dyed hair which is very beneficial to the consumer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2009/0176676 (‘676) and US 2019/0091119 (‘119) as applied to claims 1-4, 6-7, 9-13 and 17-19 above, and further in view of US 2007/0060489 (‘489).
US ‘676 suggests adding cationic surfactants at ¶ [0039] but does not teach the specific cationic surfactant which is behenyl trimethyl ammonium chloride.
US ‘489 teaches cationic surfactant shampoo compostion and under example 4 teaches claimed behenyl trimethyl ammonium chloride and the amount is 1% and this is within the amount which is 0.05-20% and this example also teaches claimed amphoteric surfactant, which is cocamido propyl betaine and also hydroxypropyl guar. See ¶ [0018] for the amount of cationic surfactant which is 1-50%.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of US ‘676 under example 41 add the cationic cellulose polymers or cationic guar derivatives exemplified in US ‘676 and add to example 41 hydroxy substituted aldehydes, succinimidyl esters, chelating agents all taught by US ‘119 and add the ingredients of example 4 of US ‘489 with the reasonable expectation of success .
Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive. 
 Applicant’ argue that since claim 8 depends from claim 1 and since the ‘489 patent application fails to disclose a hair treatment agent containing an amino-functional silicone having an amine value above about 0.4 meq/g, the combination of references cannot render the claim as obvious.
In response to the above argument US ‘489 is relied for limitation of claim 8, which is specific cationic surfactant which is behenyl trimethyl ammonium chloride and not an amino-functional silicone having an amine value above about 0.4 meq/g.
One of 	ordinary skill in the  hair care art would certainly be motivated to modify  the composition of US ‘676 under example 41  by adding the cationic cellulose polymers or cationic guar derivatives exemplified in US ‘676 and add to example 41, hydroxy substituted aldehydes, succinimidyl esters, chelating agents all taught by US ‘119 and add the ingredients of example 4 of US ‘489  with the reasonable expectation of success that the modified shampoo compositions are not only useful for cleansing the hair but also protect color loss from dyed hair and provide wet and dry combability to hair which is very beneficial to the consumer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619